          Case 2:15-cr-00205-TLN-EFB Document 105-1 Filed 07/23/19 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   MATTHEW D. SEGAL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:15-CR-00205-TLN-EFB

12                                Respondent,          [PROPOSED] ORDER GRANTING EXTENSION
                                                       OF TIME TO RESPOND
13                          v.
                                                       DATE: TBD
14   MATTHEW MULLER,                                   TIME: 9:00 a.m.
                                                       COURT: Hon. Edmund F. Brennan
15                                Movant.

16
              Having reviewed and considered the United States’ motion, it is hereby ORDERED that any
17
     opposition or statement of non-opposition by the United States in response to defendant’s Motion to
18

19 Hold Proceedings in Abeyance (ECF 104) be filed no later than July 31, 2019.

20
     Dated:                                                     ________________________
21                                                              EDMUND F. BRENNAN
                                                                United States Magistrate Judge
22

23

24

25

26

27

28


      ORDER GRANTING EXTENSION OF TIME                  1
